department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend c company d project e state h date j date k date n dollars amount o dollars amount p dollars amount q dollars amount dear why you are receiving this letter this is our response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_operating_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 for tax periods ending on h j and k as required under sec_4942 the set_aside amount must be paid within the month period after the date of the first set-aside description of set-aside request you were formed as a result of a donation of q dollars by c pursuant to the terms of the donation agreement the donation agreement was made to allow c to construct phase of a multi-phase project d which will ultimately consist of residential units retail_space a performing arts theater and arts-related space the performing arts theater and arts-related space are not part of the phase construction and therefore construction of this facility will not begin immediately but is expected to be completed and operational within five years at such time you will use the donated funds from c for the operation maintenance and continued viability of the performing arts theater and arts-related space to ensure the advancement and vitality of the performing arts theater and arts- related space you will adopt an annual budget and operational plan allowing for the sufficient fundraising and user fees necessary to pay all expenses needed to sustain the operation management and maintenance of your venue your venue will be fully constructed and built-out by c and will be leased from c the lease will be for an initial term of fifteen years with two consecutive options to renew for five year period s the lease provisions will not require you to pay any base rent but will require you to reimburse c for the venue’s proportionate share of common charges real_estate_taxes and utilities including the cost of water sewage gas and electric services when the performing arts theater and arts-related spaces become operational all of the funds other than those necessary for administrative costs will be used to further your charitable activities you are bound by the agreement reached by the city and c as to the timing and construction of the performing arts theater and arts-related space your sole function is to maintain and operate the venue for the cultural and educational enrichment for the citizens of e and the surrounding region you estimate that this project will take five years to fully realize therefore you propose to set-aside pursuant to sec_4942 the following amounts for use in the opening and long-term operation and maintenance of the venue e _e e fiscal_year ending on h fiscal_year ending on j fiscal_year ending on k n dollars o dollars p dollars basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set-aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation’s set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure
